DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
Response to Amendment
	The May 16, 2022 Amendment has been entered. Claims 1, 2, 7, and 11 have been amended. Claim 1 has been amended to specify that the method includes sintering the electrode material in dry particulate form using a xenon lamp without removing the template. Claim 7 has been amended to specify that the electrode material is sintered using “the xenon lamp.” Claim 11 has been amended to specify wherein the reactor comprises an electrolyte in contact with the electrode, wherein the electrode is electronically conductive across the major face of the electrode, and wherein the electronically conductive major face of the electrode is the same in area as the major face of the electrolyte. Support for the Amendment is provided by the Applicant’s original disclosure including the Specification including at ¶148 and ¶328.
Response to Arguments
	The Amendment overcomes all of the rejections set forth by the March 16, 2022 Final Rejection and the rejections are accordingly withdrawn.
	New grounds of rejection are asserted below in view of the amended claim language.
Prior Art
US2014/0072720 to Watkins (“WATKINS”) 
KR1020170052816 (previously cited “D1”)
US2021/0323068 to Nauka et al. (previously cited “NAUKA”)
Park et al., Rapid, cool sintering of wet processed yttria-stabilized zirconia ceramic electrolyte thin films. Sci Rep 7, 12458 (previously cited Year: 2017)
Yu et al. Review of flash sintering: materials, mechanisms and modelling, Advances in Applied Ceramics, 116:1, 24-60, DOI: 10.1080/17436753.2016.1251051 (previously cited Year: 2017)
US2017/0098857 to Carlson discloses xenon lamp sintering of copper oxides.
Abstract of Mitchell and Wood, Rapid and Low Temperature Densification of Gadolinia Doped Ceria Barrier Layers by Photonic Curing, Technical Report No. DOE-nanohmics-SC0017134, Publication Date 2017-12-04
US2017/0009329 to Hunt et al. discloses additive manufacturing processes where partial or moderate sintering is conducted on powder compositions, followed by a later step of more complete sintering, wherein sintering may be accompanied by deposition of a carbon layer on top of the powder compositions (¶ [0019]-[0023]).

Claim Interpretation
	The claimed term “sintering” is interpreted in light of the Applicant’s disclosure, and in view of the understanding of a person having ordinary skill in the art, to require a process of forming a solid mass of material by the application of heat, pressure, or some other form of energy to materials or a mixture of materials. For example, applying heat or pressure to a loose mixture of powders including a resin, where following the application of heat or pressure the mixture of powders is bonded together to form a solid mass and the powders are no longer a loose mixture of powders. An alternative example is applying a high amount of thermal energy, such as by heating to over 1,000°C, to a mass of inorganic powders, such that the mass of inorganic powders is densified and a solid mass of material is obtained.
	The Applicant’s description of sintering at ¶[0072] and [0133] of the Specification are duplicated below for reference.
	¶ [0072] In this disclosure, sintering refers to a process to form a solid mass of material by heat or pressure, or a combination thereof, without melting the material to the extent of liquefaction. For example, material particles are coalesced into a solid or porous mass by being heated, wherein atoms in the material particles diffuse across the boundaries of the particles, causing the particles to fuse together and form one solid piece. In this disclosure and the appended claims, Tsinter refers to the temperature at which this phenomenon begins to take place.
	¶ [0133] Sintering is the process of compacting and forming a solid mass of material by heat or pressure without melting it to the point of liquefaction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0019493 to Jakus et al. in view of US2014/0072720 to Watkins et al.
	Regarding Claim 1, JAKUS discloses a method of making an electrode for an electrochemical reactor (abstract, ¶ 3-6) comprising: providing a template (¶ 3-6, ¶ 76-81 where the template comprises a substrate with green state printed electrode regions and channel regions including sacrificial material); and depositing electrode material such that the electrode material is in contact with the template (electrode material is in contact with the channel region sacrificial material); wherein the template is provided in a form that produces channels in the electrode material when at least a portion of the template is removed (channels are produced after the channel sacrificial material is burned out during heat treatment, ¶ 3-6, ¶ 76-81).
JAKUS further teaches sintering the electrode material without removing the template as required by Claim 1. Consistent with the Applicant’s disclosure and the Applicant’s description of the term “sintering,” JAKUS first forms a solid mass of material by heat or pressure, without melting it to the point of liquefaction, prior to subsequent heat treatment to remove a sacrificial material to form channels or pores in the fuel cell component. For example, JAKUS teaches that the cathode, electrolyte, and anode are bonded together to form “a green body cell” and then the green body cell is co-sintered. JAKUS at ¶ [0004]-[0005]. The bonding process to form the green body cell may comprise hot press lamination where the application of heat and pressure bonds the layers together. JAKUS at ¶ [0046]. This process of applying heat and pressure to form a solid mass is consistent with the Applicant’s own definition of “sintering” and accordingly JAKUS teaches (1) sintering the various layers by hot pressing or hot press lamination without removal of the sacrificial material to form a green body cell, and (2) subsequently heat treating to further sinter the material at significantly higher temperatures to volatilize the sacrificial material and form the final cell structure. JAKUS at ¶[0039].
JAKUS does not teach sintering the electrode material in dry particulate form using a xenon lamp, without removing the template, however this process is known in the art.
WATKINS teaches additive manufacturing methods for forming a fuel cell electrode and a fuel cell electrolyte (abstract, ¶92-93), the method comprising deposition of fuel cell component material layer, such as electrode material layers comprising YSZ or GDC nanoparticles (¶92-93), applying a mold or template to create a desired pattern and contour, and then irradiating the fuel cell material nanoparticle layer with electro magnetic radiation from a xenon lamp in order to sinter the layer (Fig. 1, Fig. 1A, Fig. 1B, Fig. 1C each illustrate xenon lamp irradiation of the nanoparticle layer). This process enables bonding of the nanoparticles without a traditional high temperature annealing or sintering (¶66; ¶91; ¶139), and enables rapid sintering to take place on various low temperature substrates without damaging the substrate (¶139) thus facilitating manufacturing and handling efficiency.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified JAKUS sintering process to comprise xenon lamp EMR irradiation as taught by WATKINS and the motivation for doing so would have been to use a method known to improve manufacturing and handling efficiency for the manufacture of fuel cell components including electrode and electrolyte materials as taught by WATKINS. In addition this would provide reduced sintering time as taught by WATKINS.
	Regarding Claim 2, JAKUS further discloses the method of claim 1, wherein the electrode material comprises Ni, NiO, YSZ, LSM (¶ 79-82).
	Regarding Claim 3, JAKUS further discloses the method of claim 1, where the template comprises graphite (¶ 79).
	Regarding Claim 4, JAKUS further discloses the method of claim 1, wherein the template comprises dispersed metal oxide particles (green electrode material regions prior to heat treatment include dispersed metal oxide such as NiO; ¶ 79).
	Regarding Claim 5, JAKUS further discloses the method of claim 1, wherein providing a template comprises printing the template or printing precursors that combine to form the template (¶ 79-82, ¶ 3-6, where the green materials are printed).
	Regarding Claim 6, JAKUS further discloses the method of claim 1, wherein the electrode material is deposited slice by slice (¶ 16, stacked layers are printed layer by layer; ¶ 79-82 rows of electrodes are printed row by row which also is equivalent to slice by slice as claimed). Modifying JAKUS in view of WATKINS results in the claimed invention wherein the layers of fuel cell materials are sintered slice by slice using a xenon lamp as taught by WATKINS.
	Regarding Claim 8, JAKUS further discloses the method of claim 1, wherein the depositing is performed using inkjet printing (¶ 19, printing of precursor ink compositions using 3D print head nozzle).
	Regarding Claim 9, JAKUS further discloses the method comprises removing at least a portion of the template to produce the channels in the electrode material wherein removing comprises heating and vaporization of the sacrificial material (¶79-82) which meets the limitations of claim 9 including removal by heating and vaporization.
	Regarding Claim 10, JAKUS further discloses the method of claim 9, wherein the removing takes place after the electrochemical reactor is formed or when the electrochemical reactor is first operated (¶ 4, co-sintering the green body cell takes place after the electrochemical reactor is formed).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JAKUS in view of WATKINS, further in view of US2018/0250746 to Symeonidis et al.
	Regarding Claim 7, JAKUS discloses the method of claim 6, and does not disclose wherein the electrode material is sintered slice by slice using electromagnetic radiation.
	However, SYMEONIDIS discloses three dimensional printing of inorganic porous material objects (abstract, ¶ 184) wherein a layer of material containing sacrificial pore former material is deposited and then sintered using electromagnetic radiation (such as by selective laser sintering – SLS, ¶ 159, abstract) and the electromagnetic radiation may sinter the green printed material layer by layer (¶ 159; ¶ 211).
	Before the earliest effective filing date of the instant Application, it would have been obvious to one of ordinary skill in the art to have modified the method of JAKUS to comprise layer by layer (slice by slice) selective laser sintering of the green printed material. The motivation for doing so would have been to utilize a method known in the art to be suitable for sintering additive manufactured three dimensionally printed objects as taught by SYMEONIDIS.
	Additionally, it would have been obvious to have modified JAKUS in view of WATKINS and SYMEONIDIS to comprise the method of sintering the material slice by slice using a xenon lamp as taught by WATKINS because SYMEONIDIS teaches that in additive manufacturing processes it is beneficial to sinter slices of material “slice by slice” and WATKINS teaches the use of xenon lamp sintering is an efficient and effective method of sintering layers of fuel cell component material in additive manufacturing processes.
	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JAKUS in view of WATKINS, further in view of US2013/0093129 to Mohanram et al.
	Regarding Claim 11, JAKUS further discloses an electrode for an electrochemical reactor comprising electrode material and a template, wherein the template occupies channels in the electrode material (as discussed above, see ¶ 3-6, 79-82. Fig. 1).
	JAKUS is silent with respect to embodiments wherein the reactor comprises an electrolyte in contact with the electrode, wherein the electrode is electronically conductive across the major face of the electrode, and wherein the electronically conductive major face of the electrode is the same in area as the major face of the electrolyte as required by instant Claim 11. However, these features are known in the art.
	MOHANRAM discloses an electrochemical reactor (abstract, solid oxide fuel cell which is an electrochemical reactor) comprising at least one unit (Fig. 1, Fig. 2 unit cell 200), wherein the unit comprises an interconnect (Fig. 2, interconnect 107), an anode and a cathode (Fig. 3-4, electrodes 301, 303), a gas- tight electrolyte (Fig. 1-4, electrolyte 101) between the anode and the cathode and wherein the unit has a thickness of no greater than 1 mm (430, average thickness of the electrolyte is not greater than 1 mm, and in some embodiments, not greater than 25 microns and at least about 1 micron), wherein the anode is electronically conductive across the major face of the anode (440-42, including cermets such as those containing Ni), wherein the electronically conductive major face of the anode is the same in area as the major face of the electrolyte (as shown by Fig. 1-4 where the anode and electrolyte are coextensive), and wherein said interconnect comprises no fluid passages (434, the interconnect is a thin and planar layer and the electrodes may have fluid passageway channels instead of the interconnect, see 744).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the fuel cell of JAKUS to comprise an electrolyte in contact with the electrode, wherein the electrode is electronically conductive across the major face of the electrode, and wherein the electronically conductive major face of the electrode is the same in area as the major face of the electrolyte as required by instant Claim 11. The motivation for doing so would have been to use a known SOFC configuration as taught by MOHANRAM that provides a compact structure, enables thin layers, and simplified processing as taught by MOHANRAM.
	Regarding Claim 12, JAKUS further discloses the electrode of claim 11, wherein the electrode material comprises Ni, NiO, YSZ, or LSM (¶ 79-82).
	Regarding Claim 13, JAKUS further discloses the electrode of claim 11, wherein the template comprises carbon, graphite, graphene, cellulose, metal oxides, polymethyl methacrylate, nano diamonds, or combinations thereof (¶ 79-2, graphite sacrificial material).
	Regarding Claim 14, JAKUS further discloses the electrode of claim 11, wherein the channels extend across the length of the electrode in the direction of fluid flow when the electrode is in use (as shown by Fig. 1 and described by ¶ 79-82; ¶ 3-7).
	Regarding Claim 15, JAKUS further discloses the electrode of claim 11, wherein the channels have a height that is less than the thickness of the electrode (¶ 109 embodiment wherein the channels and struts are 400 microns in height and the annulus of the electrode is 510 microns setting the thickness of the overall electrode to be greater than the channel height as claimed; ¶ 107 describes a thick annulus surrounding the electrode channel region).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729